Citation Nr: 1204076	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  11-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for meralgia paresthetica with entrapment neuropathy, left leg.

2.  Entitlement to an effective date prior to January 28, 2010, for the award of total disability by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board on an appeal from rating decisions that were issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's motion to reverse a September 10, 2004 Board decision on the basis of clear and unmistakable error (CUE) is addressed in a separate decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's neuropathy of the lateral femoral cutaneous nerve of the left leg, is most closely analogous to moderate incomplete paralysis of the external popliteal nerve.

2.  The Veteran first met the criteria for TDIU on January 28, 2010.  This is the date of a reopened claim seeking service connection for Parkinson's disease and manifestations thereof, to include bladder impairment and right lower extremity pathology.  Service connection was established on the basis of new and material evidence added to the claim after the January date of application to reopen the claim.

3.  Prior to January 28, 2010, service connection was in effect only for neuropathy of the left leg, rated 10 percent disabling.  It is not shown that this disability alone rendered the Veteran unable to obtain or maintain substantially gainful employment.  Parkinson's disease and its manifestations, established as service connected in January 2010, were the basis of an earlier Social Security Award.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for neuropathy, lateral femoral cutaneous nerve, left leg, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.124a, Diagnostic Code 8521 (2011).

2.  The criteria for an effective date earlier than January 28, 2010 for the award of TDIU were not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

With regards to his claim for an increased rating for his left leg neurological disability, the Veteran was sent a letter in March 2010 which explained VA's duty to assist him with obtaining evidence in support of his claim.  It also informed the Veteran that in order to receive a higher rating he needed to show that his service connected disability got worse, and it explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

With regards to his claim for TDIU, the Veteran was sent a letter in December 2010 which explained what evidence VA would obtain on the Veteran's behalf and what evidence it would provide assistance with obtaining.  It also explained the criteria for establishing entitlement to TDIU as well as explained the manner whereby VA assigns ratings and effective dates for service connected disabilities. 

The Veteran's claim for an earlier effective date for his entitlement to TDIU is a downstream issue from his claim for entitlement to that benefit. The RO granted TDIU effective January 28, 2010.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for this award. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was sent an SOC in April 2011 which addressed this issue.

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and the written contentions of the Veteran.  The Veteran was provided with a VA examination addressing the current severity of his neuropathy, lateral femoral cutaneous nerve, left leg, which adequately documented the symptoms and functional effects of this disability. 

For these reasons, the Board finds that VA satisfied its duties pursuant to the VCAA in this case.
 Increased Rating

The Veteran contends that the symptoms of his neuropathy of the lateral femoral cutaneous nerve of the left leg, are more severe than are encompassed by the 20 percent rating that is currently assigned for that disability.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

On his claim dated in January 2010 the Veteran contended that he had burning and numbness in his left leg and that he had to sit down several times per day due to the burning sensation.  He contended that this had held him back from "doing extra things all [his] life."

The Veteran was afforded a VA examination of his left leg in April 2010.  The examiner noted that the Veteran was diagnosed with a meralgia paraesthetica at the femoral cutaneous nerve lateral of the left leg.  He was diagnosed with lateral cutaneous neuropathy with paraesthesia, located at the left lateral thigh region.  The examiner wrote that the Veteran had meralgia paraesthetica with entrapment of the cutaneous femoral nerve of the left upper leg.  The Veteran complains of a continuous burning and numbness sensation of the left upper thigh, the area measuring approximately 15 centimeters by 20 centimeters.  The Veteran described his symptoms as chronic and constant.  He described easy fatigability and tiredness feeling in the area, otherwise no other feeling of lack of endurance or easy fatigability.  He denied weakness or functional loss.  He denied taking any medications for his leg.  He denied any other paresthesias, dysthesias, or sensory abnormalities.  He had an unrelated Parkinsonian condition that affected the right leg more so than the left.

The Veteran reported flare ups if he stood more than a few minutes, which was a dull aching sensation deep below the area at the femoral bone, pain rating 8 out of 10 on the pain scale.  He takes Aleve as necessary and will sit and rest, taking the edge off of the discomfort within 30 minutes.  There were no side effects of medications.  The Veteran reported that he was able to walk only half a block.  He would become unsteady and has fallen in the past with no significant injury.  The most recent fall was several months ago.

The Veteran was able to perform his activities of daily living.  He denied neuritis, neuralgia, muscle wasting, or atrophy.  The Veteran complained of bone pain and x-rays showed a left femo acetabular degenerative arthritis.  There was no other bone, joint, or muscle involvement.  The Veteran denied bone injury, trauma, surgery, or hospitalizations.  He denied osteomyelitis.  He denied weakness, stiffness, swelling, heat, redness, drainage, or edema.  He denied instability, giving way, lack of endurance, and abnormal locking or motion.  He denied any bone disease or constitutional signs and denied neoplasms.  He denied the need to use any assistive device for walking.  He had a normal gait, although noted to be staggering at times, due to the Parkinsonian disease and there was no limp.  

There was no clubbing or cyanosis.  There was no edema or gross varicosities.  Joints were cool to the touch.  There was no erethyma and no increase in temperature.  Bony prominences were in gross alignment.  There was no joint involvement or functional impairment.  There was no paralysis, neuritis, or neuralgia.  No muscle weakness or atrophy was noted.  Motor strength was 4 out of 4 bilaterally.  The Veteran was able to stand on his heels and toes.  Romberg was normal.  There was difficulty with performing the tandem gait as the Veteran would lose balance.  Monofilament revealed poor sensate ability at the patch formation as measured and dictated above on the left lateral aspect of the thigh, otherwise there was good sensate tactile ability and monofilament ability.  There was good vibratory sense upon bony prominences.  Position sense was good.  Lower reflexes were intact.  Babinski was negative.

Examination of the femur showed no redness, swelling, or edema.  It was symmetrical.  There was no deformity, abnormal angulation, false motion, shortening, or inter-articular issues.  There was no malunion loose motion, or false joint.  There was no tenderness, pain, edema, or painful motion.  There was no abnormal weight bearing or nonweight bearing.  There were no symptoms involving the feet.  There was no ankylosis.  There were no signs of bone disease, amyloid liver, fever, or anemia.  There was no malunion of the os calcis or astralgus.  There was no traumatic or acquired genu recurvatum.

The examiner diagnosed meralgia paresthetica, entrapment of lateral femoral cutaneous nerve, etiology unknown, and degenerative joint disease of the femoro acetabular, left, per x-ray.

VA treatment records show a diagnosis of meralgia paresthetica for which the Veteran did not desire medical treatment.  He complained of numbness and discomfort in the left thigh which he said had been present since the age of 18.  There was an area of reduced sensation which corresponded to the left lateral cutaneous nerve of the thigh.  

In a written statement dated in May 2010 the Veteran said his left leg is very painful and that he finds that pain "unbearable" at times.  

The RO rated the Veteran's meralgia paraesthetica of the left lateral thigh and leg by analogy to 38 C.F.R. § 4.124a, diagnostic code 8521.  See 38 C.F.R. § 4.20 (providing that when an unlisted disease, injury, or residual condition is encountered it may be rated by analogy).  At the outset the Board notes that the Veteran's symptoms given the area affected seem more closely akin to those set forth in diagnostic code 8529, external cutaenous nerve of the thigh, but use of this alternative diagnostic code would not be of help to the Veteran since the maximum rating there under is 10 percent so that diagnostic code 8521, under which the Veteran is currently rated, is more favorable to him.

Pursuant to diagnostic code 8521, a 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve, a 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve, and a 40 percent rating is applied for complete paralysis of this nerve, with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of the foot are lost, adduction is weakened, and anesthesia covers the entire dorsum of foot and toes.  Id.  The term "incomplete paralysis" with regard to peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence does not show symptoms that are more severe than moderate paralysis of the external popliteal nerve.  The nerve involvement in this case is wholly sensory, with the primary symptoms being pain and decreased sensation on the left lateral thigh.  There is no atrophy, muscle weakness, problems with the foot, joint problems, or other non-sensory problems associated with the Veteran's nerve problem.  While he mentioned occasional falls, to the extent that this is attributable to the Veteran's meralgia paresthetica of the left thigh this would be encompassed within the criteria for moderate paralysis of the external popliteal nerve.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's sensory symptoms involving the peripheral nerves are expressly contemplated by the rating schedule.  Additionally, there is no evidence of factors such as repeated hospitalizations as a result of this problem and no evidence that the sensory problems involving the Veteran's left thigh, alone, cause marked interference with his employment.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for a higher rating for his meralgia paraesthetica of the left lateral thigh See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b)..

Effective Date

In this case, the Veteran contends that the effective date for his TDIU benefits should be earlier than January 28, 2010.  The Veteran argues that his TDIU benefits should be made effective on June 11, 1998 which is the effective date of his SSA disability benefits.  SSA benefits were granted for Parkinson's disease alone.

The assignment of an effective date for an award of an increased rating, including TDIU benefits, is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, an increase will be awarded on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of such date.  Otherwise, the increase is effective the date of receipt of claim.38 C.F.R. § 3.400(o)(2).  
Where a claim is granted on the basis of new and material evidence, received after a final disallowance, the effective date will be the date of the receipt of the new claim, or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  In this case, service connection for Parkinson's disease was denied by final Board decision of September 2004.  In another decision, it was held that the decision did not contain clear and unmistakable error, and thus it stands.  On January 28, 2010, a claim for an increased rating, also viewed as an application to reopen the claim for service connection for Parkinson's was received.  Ultimately, based on new and material evidence that was received after January 28, 2010, service connection for Parkinson's disease and several associated manifestations was granted, effective the date of the application to reopen-January 28, 2010.  There is nothing that indicated a desire to apply to reopen this claim between the September 2004 Board decision and the January 28, 2010, application.

Furthermore, the Veteran filed a formal claim for TDIU benefits in December 2010.  He was granted the benefit effective January 28, 2010, which, as noted, is also the effective date of when he was granted service connection for Parkinson's disease and associated disabilities.  The Veteran submitted documentation in connection with his claim for service connection for Parkinson's disease that showed he was unable to work due to that disability, making the date of his claim for service connection for Parkinson's disease also the date of his informal claim for TDIU.  It is also the date at which time entitlement to the benefit arose.  The evidence of record shows that the Veteran was unable to work due to his Parkinson's disease, for which he was granted SSA benefits effective June 11, 1998.  He was granted service connection for Parkinson's disease the date of his application to reopen his claim for service connection for that disorder which was January 28, 2010.  Prior to January 28, 2010 the Veteran was service connected only for meralgia paresthetica with entrapment neuropathy, left leg, then rated 10 percent disabling.  There is no evidence in the claims file that indicated that the Veteran was unable to work solely due to his meralgia paresthetica with entrapment neuropathy, left leg, within the year prior to the filing of his TDIU claim or at any other time.  Entitlement to the benefit did not arise until the effective date of service connection for Parkinson's disease and associated disabilities, which was June 28, 2010, the date of the reopened claim for service connection for that disability.  There is no legal authority to grant an effective date earlier than the date at which time entitlement to the benefit arose.  Entitlement to the benefit did not arise until the date the Veteran became service connected for the disability that caused his unemployability.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for an earlier effective date for TDIU.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 20 percent for meralgia paresthetica with entrapment neuropathy, left leg, is denied.

An effective date prior to January 28, 2010, for the award of TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


